Clerke, J.
It is very clear that the deed, given by Thomas Eussell to his brother Joseph, was given in contemplation of an arrangement abandoned willingly by both parties. The deed was put on record by mistake of the attorney; the property which it purported to convey was néver claimed •by Joseph Eussell; but, on the contrary, repeatedly after the recording of the deed, within, I think, a short time before his death, he declared that the property belonged to his brother Thomas. The attempt of the defendant to retain the property, under such circumstances, is most inequitable.
Judgment for the plaintiff in conformity with the prayer of the complaint, with costs.
Clerke, Justice.]